Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason For Allowability
	Prior art of record, Zhang et al (US 2019/0150013 A1), does not anticipate independent claim 33**, similarly independent claims 1**, 15**, 25**, 29**, 32**, 34** and 35**, with the amended limitations underlined as follows:

    PNG
    media_image1.png
    357
    792
    media_image1.png
    Greyscale

** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Bai et al, US 2019/0349949 A1: techniques for protecting high priority symbols from beam switching.
Zhang et al, US 2016/0182136 A1: a radio network node, for wireless communication with a user equipment in a wireless communication system in antenna streams, wherein the radio network node comprises a plurality of antenna elements, forming a multiple antenna array which is configured for massive MIMO transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        8th March 2021